Poster, J.
Laws, ordinances, and regulations, relating to the comfort, health, good order, convenience, and general welfare of the people, are established in every enlightened community by constitutional legislation. They are ordinarily denominated police regulations.
Individual property and convenience must be subservient to the demands of public necessity; and the inhabitants of a state or municipality must submit to the burden of taxation, for expenditures required for the safety and protection of the people.
The exercise of these police regulations comes either from express statutory law applicable to the whole state, or from the power conferred by the legislature upon a chartered city or town to make special regulations, ordinances, or by-lays for its own government. See Dillon on Municipal Corporations 136] 7; Harrison v. Baltimore, 1 Gill 264.
*466It need hardly be remarked that, unless a broad discretion is conferred by the legislature with regard to the exercise of police regulations, they must be administered in strict conformity to the statute', tending as they generally do to the subversion, or abridgment of individual rights, under the common and natural law.
People may not be taxed for unauthorized expenditures by a town or its officers, nor concluded by the contracts of their agents undertaken outside the scope of the agent’s authority.
The town of Pembroke is governed by the general laws of the stale. It has no special police authority, by virtue of any legislative grant, or charter applicable peculiarly to itself.
By what authority, then, ware the health officers of Pembroke empowered to bind the town for the cost of medicines and medical attendance furnished to inhabitants of the town who were not paupers ? Their authority is derived solely from, defined, and limited precisely by, chapters 101, 102, and 103 of the General Statutes. The provisions of these, applicable to the present case, are identical with those of chapters 119 and 120 of the Revised Statutes.
In respect of the present inquiry, these officers derive no authority from chapter 101 of the General Statutes. It is entitled “Removal of Nuisances,” and applies to things ordinarily, naturally, and by common use of language regarded as offensive and unclean matter mainly, and not to pestilential diseases, which are treated of exclusively in the next, succeeding chapter. By the first section of chapter 101, the health officers are empowered to make regulations for the prevention and removal of nuisances, and such other regulations relating to the public health as in their judgment the health and safety of the people may require, — which shall take effect when they shall be approved by the selectmen, recorded with such approbation by the town-clerk, and published in some newspaper printed in the town, or copies thereof posted in two or more public places in the town.
It is claimed by the plaintiff that the authority of the health officers to employ at the expense of the town his professional services is derived from this provision of the statute; but it is manifest that if the plaintiff’s services were employed by virtue of any such “ regulation relating to the public health ” as is indicated by the terms of this section, it never took effect; because there'is no pretence that such regulation was ever approved, recorded, or published, as required by the statute.
The next chapter — ch. 102, Gen. Stats. — is enacted with special reference to “ small-pox and pestilential diseases.” It is so entitled. Its first section provides for the appointment, by the town or by the selectmen, of an agent for vaccination, who shall vaccinate all persons who have not‘had the small-pox or the kine-pox, and shall receive a compensation at the expense of the town. No provision is made for doctoring or curing persons who have contracted the pestilential disease. *
The second action provides for the establishment of a pest-house, to *467which, persons having the small-pox or other malignant pestilential disease may be removed by the health officers, who are authorized to make such regulations respecting such house, and for preventing unnecessary communication with such persons, as they may think proper.
Chapter 103 relates exclusively to quarantine.
It is not pretended that the authority of the selectmen or health officers to make such a contract as the plaintiff sets up, can be derived from any authority other than that conferred by some or all of the sections of chapters 101 and 102, to which reference has been made ; and we are unable to see any plausible ground for assuming that such authority can be derived from any of these provisions. Nor can we discover any reason whatever for such a construction of the law as would confer the authority.
If deemed essential to prevent the spread of the disease, infected persons may be removed to the pest-house; and, while thus secluded from their friends and under municipal control, they may, perhaps, bo in a temporary condition of pauperism; but whether in a pest-house or in their own families, so long as they are not poor and unable to support themselves — Gen. Stats., ch. 74, sec. 1 — there is no more reason why the town should be chargeable with the cost of their cure when sick with small-pox, than when afflicted with any other malady. See Farmington v. Jones, 36 N. H. 271.
The whole question, however, is settled already, in this state, by an authority, with the reason and force of which we are quite contented. The case of Wilkinson v. Albany, 28 N. H. 9, was decided in 1853, when the statute law upon this subject was precisely the same as now; and it was then declared by the court, per Gilchrist, C. J., that the selectmen could not make the town liable for the professional services of a physician, rendered to a family not paupers, although such physician was entitled to recover (as he would be under the present law) a reasonable compensation for his services in vaccinating them. If selectmen could not thus bind the town, neither could the health officers. As the town was not liable at all, neither selectmen nor health officers could make them so by a contract with the plaintiff. The chapters relating to the rights and duties of health officers apply just as well to selectmen, who are required by law in certain cases to discharge the duties of such officers. Gen. Stats., ch. 37, sec. 4.
We are very clearly of the opinion that the plaintiff’s exception is groundless, and there must bo

Judgment on the verdict for the defendants.